Citation Nr: 1738093	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to December 1968 and from August 1972 to December 1974.  His decorations included the Navy Commendation Medal with Combat V Device and a Purple Heart with two Oak Leaf Clusters.  He died in February 2014.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

At the time of his death in February 2014 the Veteran had a pending appeal for the issue of entitlement to service connection for hypertension secondary to service-connected diabetes.  Following receipt of the appellant's request to be substituted as the appellant, the RO granted the appellant's request and informed him of the decision by letter dated in September 2014.

In March 2017 the appellant indicated that he did not desire a Board hearing on this matter.


FINDING OF FACT

The competent medical evidence is at least in equipoise as to whether the Veteran's hypertension was chronically worsened by service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable Board decision below to grant the claim for service connection for hypertension, any deficiency as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) to notify and assist the appellant is rendered moot.

The appellant asserts that the Veteran's hypertension was caused or aggravated by his service-connected diabetes.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

During his lifetime the Veteran's service-connected disabilities included diabetes mellitus (effective April 2010) and posttraumatic stress disorder (PTSD).  Medical records appear to indicate that the Veteran was diagnosed with diabetes in March 2010 and hypertension subsequent to the date of the diabetes diagnosis.

At a May 2010 VA (QTC) examination the Veteran indicated that he had previously experienced diabetic ketoacidosis and that he required hospital treatment on average 1 time per year.  The Veteran treated his diabetes with oral medications including metformin (taken 3 times per day) and glipizide (taken 2 times per day).  His blood pressure readings were 124/70, 128/76, and 128/72.  The Veteran reported that he had no history of hypertension.  The diagnosis included diabetes mellitus, and the examiner specifically indicated that the Veteran did not have hypertension.

Records indicate that the Veteran was actively enrolled in VA's care coordination home telehealth program.  Representative blood pressure readings during this time frame included 139/76 (June 2010), 142/77 (December 2010), 137/73 (October 2011), 149/91 (February 2012), and 142/79 (July 2012).

VA medical records indicate that the Veteran was formally diagnosed with hypertension in January 2013 and was started on Lisinopril.

The Board observes that beginning in July 2010 the Veteran's VA ophthalmology records (including one from SO, MD) began to contain the following entry:

A/P 63 y/o male
1) Newly diagnosed type 2 DM-without retinopathy Continue tight glycemic and blood pressure control

The Board finds that the competent medical evidence is at least in equipoise as to whether the Veteran's hypertension was chronically worsened by service-connected diabetes mellitus.  In this regard, the Board notes that although not intentionally rendered as such, the July 2010 VA ophthalmology record's assessment and treatment portion essentially acts as a nexus in this case, in that it anticipated the probable likelihood of a problem (which did not even exist at the time-elevated blood pressure readings) due to the newly diagnosed diabetes (i.e., a service-connected disability).  The facts in this case support the "nexus" opinion as described, as hypertension was not formally shown until the diabetes diagnosis had taken place, and the clear progression of the elevated readings, as anticipated by the July 2010 VA physician, can be clearly seen to have occurred, as indicated by the available medical records.  The July 2010 VA physician's instruction to continue "tight glycemic and blood pressure control" makes no sense unless viewed in the context of the physician's belief that the Veteran's diabetes was likely going to imminently and significantly impact the Veteran's blood pressure levels.  Lending further credence to this notion is the fact that as of July 2010, the time of the VA record's notation, hypertension had not even been diagnosed.  

While a November 2012 VA examiner essentially indicated that the Veteran's hypertension was not a complication of diabetes, the Board notes that the November 2012 VA examiner's opinion contained no rationale and had little or no discussion of the Veteran's pertinent medical records.  As such, the November 2012 VA opinion is afforded little probative value in this case.

The Board observes that the July 2010 VA physician did not provide or establish a baseline level of disability for the hypertension before it was worsened by the service-connected diabetes disability.  However, while 38 C.F.R. § 3.310 states that such evidence should be provided, the Board finds that this is primarily a rating consideration, and the language of 38 C.F.R. § 3.310 does not forbid an award of service connection in the current situation, and that code provision is not deemed to preclude the grant of service connection here.  It will later be determined if evidence of quantifiable aggravation existed to support a compensable evaluation, which is not the issue immediately before the Board.

In summary, while the record does not support the notion that the Veteran's diabetes caused his hypertension, the evidence of record reveals that service connection for aggravation of hypertension is warranted.  In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, and has resolved doubt in the appellant's favor in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, on the basis of aggravation by service-connected disability, is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


